May 15, 1987




Honorable Scott W. Johnson         Opinion No. ~~-702
Reeves County Attorney
P. 0. Box 749                      Re: Authority of a county auditor
Pecos, Texas 79772                 to audit the inmate trust and jail
                                   commissary fund

Dear Mr. Johnson:

     Your request for an opinion poses the following question:

             Are   the inmate trust account and jail
          commissary account, held and operated by the
          county sheriff subject to audit by the county
          auditor?

     We believe Attorney General Opinion H-1185 (1978) to be disposi-
rive of your question. Insofar as is relevant to the issue you
present, it provides:

            The county attorney contends that, since bond
         money is held by the sheriff in trust on behalf of a
         defendant, it never assumes the character of county
         funds and is therefore not subject to audit.
         Article 1651, V.T.C.S., however, grants to the
         county auditor

            a general oversight of all the books and records
            of all the officers of the county, district or
            state, who say be authorized or required by law
            to receive or collect any money, funds, fees, or
            other property for the use of, or belonging to,
            the county. . . .

         Thus, if a county officer is authorized to collect
         any funds belonging to the county, all his records
         are subject to audit, without regard to the
         character of any particular money which he collects
         in an official capacity.

            Furthermore, by virtue of article 1653, V.T.C.S.,
         the auditor is granted 'continual access' to and
         required to 'examine all the books, accounts,




                               p. 3249
Honorable Scott W. Johnson - Page 2     (JM-702)   -




        reports, vouchers and other records         of   any
        officer. . . .' In Attorney General Opinion WW-1400
        (1962)s this office held that it was ~the county
        auditor's duty 'to audit the child support account
        books of a District Clerk.' We believe it is
        abundantly clear that the statutes direct the county
        auditor to audit all monies held by the sheriff in
        an official capacity, whether or not such monies
        belong to the county. But cf., Attorney General
        Opinion M-803 (1971) (sheriff is not required to
        comply with county auditor's request under article
        1663   for   information on    feeding prisoners).
        (Emphasis added).

     It would appear that the circumstances in Attorney General
Opinion E-1185 are similar to those .you have presented. Thus, it is
our opinion that the inmate trust account and the jail comissary
account held by the sheriff are subject to audit by the county
auditor.

                              SUMMARY

              The inmate trust account and the jail comiaissary
         account held and operated by the county sheriff,
         whether or not the monies therein belong to the
         county, are subject to audit by the county auditor
         under articles 1651 and 1653, V.T.C.S.




                                                 MATTOX
                                         Attorney General of Texas

JACK HIGETOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

JDDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom d. Davis
Assistant Attorney General




                               p. 3250